IN THE UNITED STATES DISTRICT COURT F i l. E D
FOR THE DISTRICT OF MONTANA AUS 13 201
BILLINGS DIVISION
Clerk, U S District Court

District Of Montana
Billings

SHAWN ABEL, on behalf of himself
and others similarly situated, CV 18-166-BLG-SPW

Plaintiff,
ORDER

VS.

AUSTYN SPENCER ENTERPRISES,
LLC, BLUE SKY PIZZA, LLC, and
RHETT HIGHTOWER,

Defendants.

 

 

The Court having been notified of the settlement of this case (Doc. 25), and
it appearing that no issue remains for the Court's determination,

IT IS HEREBY ORDERED that within 30 days of the date of this Order, the
parties shall file a stipulation to dismiss together with a proposed order dismissing
the case.

IT IS FURTHER ORDERED that the stay in this case is lifted.

DATED this £9 ay of August, 2019.

pete
“SUSAN P. WATTERS
United States District Judge
